OPINION — AG — ** ADJUTANT GENERAL — STATE MILITARY DECORATIONS ** UNDER EXISTING PROVISIONS OF THE LAW, THE ADJUTANT GENERAL MAY 'NOT' BY MILITARY ORDER AUTHORIZE THE CREATION AND WEARING OF STATE MILITARY DECORATIONS. AWARDS AND DECORATIONS NOT AUTHORIZED BY STATUTE OR PURSUANT TO DUTIES PRESCRIBED TO THE ADJUTANT GENERAL BY THE GOVERNOR OF OKLAHOMA ARE PROHIBITED. (AUTHORITY, NATIONAL GUARD, ACTIVITIES) CITE: 44 Ohio St. 195.1 [44-195.1], 44 Ohio St. 195.5 [44-195.5] [44-195.5], 44 Ohio St. 195.4 [44-195.4], 44 Ohio St. 26 [44-26] [44-26] (MIKE D. MARTIN)